Exhibit 10.98
 
 
AGREEMENT FOR
ASSIGNMENT OF CONTRACT PROCEEDS


THIS AGREEMENT FOR ASSIGNMENT OF CONTRACT PROCEEDS ("Agreement"), dated as of
October 4,  2017, ("Effective Date") from OrangeHook, Inc., a Florida
corporation ("OrangeHook"), with principal offices at 319 Barry Avenue South,
Suite 300, Wayzata, MN 55391 and LifeMed ID, Inc, a California corporation
("LifeMed)" and, together with OrangeHook, individually and collectively,
jointly and severally, the "Companies") with principal offices at 3009 Douglas
Boulevard, Suite 200, Roseville, California 95661 to Dan Thompson, an individual
("Thompson"), located at [*] MN 55446 (collectively, the "Parties").


W I T N E S S E T H:


WHEREAS, OrangeHook seeks to borrow funds in the amount of approximately one
million nine hundred fifty thousand dollars ($1,950,000) to support its working
capital needs, and Thompson desires to lend such amount to OrangeHook; and


WHEREAS, OrangeHook and LifeMed entered into that certain contract, as amended,
set forth on Exhibit A hereto (the "Contract"), calling for certain payments to
be made by Lenovo PC HK. Limited ("Lenovo") to the Companies pursuant to
Amendment 3 (as defined on Exhibit A) to the Contract in the amount of [***]
($[***]); and


WHEREAS, the Parties are entering into this Agreement to establish the Parties'
respective rights and obligations, including the assignment of the Companies'
right to receive [***] dollars ($[***]) from Lenovo (including, without
limitation, the Companies' right to receive payments under the Minimum
Pre-purchase Commitment (as defined in Amendment 3)) to Thompson in
consideration of the Loan and the Equity Issuance to Thompson upon payment by
Thompson of such other amounts as specified herein.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree as follows:


1.      LOAN. Thompson agrees to lend $1,950,000 (the "Loan") to the Companies
by wire transfer to the bank account(s) on the Effective Date and in accordance
with wire instructions to be provided separately by OrangeHook.


2.      ASSIGNMENT; INDEBTEDNESS.  In consideration of the Loan, the Companies
hereby sell and assign to Thompson, and Thompson hereby agrees to purchase, all
of the Companies' right, title and interest to receive payment of monies and all
claims for monies due and to become due to the Companies under the Contract (the
"Account") in the amount of $[***], including, without limitation, the
Companies' right, title and interest to receive the Minimum Pre-purchase
Commitments  specified in Exhibit B hereto (the "Payment Obligations").


3.      PAYMENTS; PAYMENTS TO BE HELD IN TRUST; REPAYMENTS; COMPANIES TO REMAIN
LIABLE; EQUITY ISSUANCE.  


 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
- 1 -

--------------------------------------------------------------------------------

 
 
 

 
(a)      Payments. The Companies shall direct Lenovo to direct payments due
pursuant to the Contract to the account set forth in Section 8(a) hereto.  The
Companies hereby unconditionally promise to pay to Thompson all Payment
Obligations, in the amounts and on the dates set forth on Exhibit B hereto, as
and when due, without deduction or setoff, regardless of any defense or
counterclaim, in accordance with this Agreement; provided that any payments made
by Lenovo to the Companies in excess of the amounts specified on Exhibit B shall
also be paid to Thompson to the account specified in Section 8(a) hereto
(including, without limitation, any payments made in connection with the
Temporary Revenue Share (as defined in Amendment No. 3) or any payments made by
Lenovo in excess of the Minimum Pre-purchase Commitment at the end of each
commitment period) up to and until Thompson shall have received an amount equal
to $[***] in the aggregate in respect of the Account assigned hereby.  Any
deficit balance with respect to the Payment Obligations not paid on the date set
forth on Exhibit B hereto shall be immediately due and payable in full, without
notice or demand.


(b)      Payments to be Held in Trust. All checks, remittances or other items of
payment for the Payment Obligations shall be the property of Thompson.  If any
checks, remittances, other items of payment or other proceeds of Payment
Obligations are received by any Company, such Company shall hold the same in
trust for the benefit of Thompson and will immediately deliver the same to
Thompson in the identical form as received by such Company (unless otherwise
agreed by Thompson).  For the avoidance of doubt, any payments received by
Thompson in error from Lenovo that do not relate to the Payment Obligations
shall be, at the Companies' option, either returned to the Companies or applied
to pay down the Payment Obligations.


(c)      Repayments. If Thompson is required to repay, refund or otherwise
disgorge any payment received by Thompson for the Payment Obligations or the
Account, the Companies hereby indemnify, save and hold Thompson harmless with
respect to such payment and the amount of the repayment by Thompson shall be
part of the Payment Obligations, notwithstanding any termination of this
Agreement.


(d)      Companies To Remain Liable. Notwithstanding anything to the contrary in
this Agreement, the Payment Obligations shall be with full recourse to the
Companies and the Companies shall remain liable under this Agreement to repay
the full amount of the Payment Obligations (or any outstanding portion thereof,
as the case may be) to Thompson. The Companies shall observe, perform and
fulfill all of the conditions and obligations to be observed, performed and
fulfilled by them under the Contract, including collection efforts or filing of
legal claims to obtain payments required under the Account. Thompson shall not
be required or obligated in any manner to observe, perform or fulfill any of the
conditions or obligations of the Companies under the Contract, to make any
inquiry as to the nature or sufficiency of any payment received by Thompson or
the Companies, to present or file any claim or to take any other action to
collect or enforce the payment of any amounts which may have been assigned to
Thompson or to which Thompson may be entitled hereunder at any time.


(e)      Equity Issuance. Subject to the terms and conditions of this Agreement,
upon payment of an additional $50,000 on or before November 1, 2017 by Thompson
to OrangeHook, OrangeHook shall promptly issue to Thompson 5,000 shares of
Common Stock of OrangeHook (the "Common Stock") and seven-year warrants to
purchase 50,000 shares of Common Stock at an exercise price of $5.00 per share
in the form attached as Exhibit D.  All share amounts and exercise prices are
subject to proportional adjustment for stock splits, share combinations and
similar transactions.
 
 
 
 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
- 2 -

--------------------------------------------------------------------------------

 
 


4.      SECURITY INTEREST. As security for the payment and performance of the
Payment Obligations, the Companies hereby grant to Thompson a continuing
security interest in and lien upon all of the Companies' right, title and
interest in and to the following, whether now owned or hereafter created,
acquiring or arising (collectively, the "Collateral"):


(a)      the Account;


(b)      the Intellectual Property Collateral (as defined in this Section 4,
below); and


(c)      all proceeds and products of each of the foregoing.


As used herein, the following terms have the following meanings;


"Intellectual Property Collateral" means collectively, with respect to each
Company, the (i) all patents issued or assigned to, and all patent applications
and registrations made by, such Company (whether issued, established or
registered or recorded in the United States or any other country or any
political subdivision thereof), (ii) all trademarks (including service marks),
slogans, logos, symbols, certification marks, collective marks, trade dress,
uniform resource locators (URL's), domain names, corporate names and trade
names, whether statutory or common law, whether registered or unregistered and
whether established or registered in the United States or any other country or
any political subdivision thereof (excluding only United States intent-to-use
trademark applications to the extent that and solely during the period in which
the grant of a security interest therein would impair, under applicable federal
law, the registrability of such applications or the validity or enforceability
of registrations issuing from such applications), (iii) copyrights (whether
statutory or common law, whether established or registered in the United States
or any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished), (iv) trade secrets, (v)
intellectual property licenses (other than any intellectual property license
pursuant to which the grant of a security interest therein would violate or
invalidate such license after giving effect to the applicable anti-assignment
provisions of the UCC and other applicable law and other than proceeds and
receivables thereof) and (vi) all other industrial, intangible and intellectual
property of any type, including mask works and industrial designs, including,
without limitation, the intellectual property listed on Exhibit C hereto and in
each case, all tangible embodiments of the foregoing and all registrations and
applications made by such Company, in each case, whether now owned or hereafter
created or acquired by or assigned to such Company, together with any and all
(A) rights and privileges arising under applicable law and international
treaties and conventions with respect to such Company's use of such copyrights,
(B) reissues, renewals, continuations and extensions thereof and amendments
thereto, (C) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (D) rights
corresponding thereto throughout the world and (E) rights to sue for past,
present or future infringements thereof.


5.      FILINGS AND FURTHER ASSURANCES. The Companies shall at any time and from
time to time duly execute and deliver any and all such other and further
assurances and documents and take such actions as in the reasonable judgment of
Thompson may be necessary to obtain or maintain the full benefits of this
Agreement. Without limiting to the foregoing, the Companies shall take all
reasonable actions requested by Thompson from time to time to cause the
attachment and perfection of, and Thompson's ability to enforce, Thompson's
security interest in any and all of the Collateral and to ensure that Thompson's
security interest ranks at least pari passu in priority with the Companies'
other Senior Secured Indebtedness.  The Companies irrevocably and
unconditionally authorize Thompson (or Thompson's agent) to complete and file,
and the Companies ratify such filing, at any time and from time to time, such
financing statements with respect to the Collateral naming Thompson as the
secured party and one or both of the Companies as debtor, as Thompson may
require, together with all amendments and continuations with respect thereto. As
used in this Agreement, "Senior Secured Indebtedness" means the secured
indebtedness of the Companies in favor of Regal Consultancy, Signature Bank and
participants under OrangeHook's Participation and Repayment Priority Agreement.
 
 
 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
- 3 -

--------------------------------------------------------------------------------

 



6.      REPRESENTATIONS AND WARRANTIES.  Until the Payment Obligations are
repaid in full, the Companies hereby represent, warrant and agree as follows:


(a)     Organization; Qualification. Each Company is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Each Company is duly qualified to do business and is in good
standing in each jurisdiction where its ownership of property or the conduct of
its business requires such qualification.


(b)     Compliance with Laws.  Each Company operates its business in material
compliance with all applicable local, state and federal laws.


(c)     Power and Authority; Consents.  Each Company has all power and authority
under the laws of such Company's jurisdiction of organization and its articles
of organization (or similar document) to conduct its business and to enter into,
execute and deliver this Agreement and each other document executed in
connection herewith and to perform its Payment Obligations hereunder and
thereunder. The execution, delivery and performance by each Company of this
Agreement and each other document executed in connection herewith do not require
consent from any person or entity and do not violate, conflict with or cause a
breach or a default under any law applicable to such Company, any of its
organizational documents or any agreement or instrument binding on it.


(d).     Collateral.  The Companies have good title to the Collateral.  Except
pursuant to this Agreement and any lien or senior priority contractual right
granted in respect of the Senior Secured Indebtedness, no Company has assigned,
pledged or otherwise granted a security interest in or lien on the Collateral. 


(e).     Account.  The Account purchased by Thompson hereunder (i) evidences an
absolute, bona fide sale of goods or services in the Companies' ordinary course
of business; (ii) is valid and enforceable against Lenovo obligated thereon in
the full amount set forth in the invoices evidencing such Account, without
offset, defense, counterclaim, deduction, recoupment or contra account; (iii) is
not subject to commercial dispute (real or alleged); (iv) is legally saleable
and assignable by the Companies to Thompson; (v) any invoices evidencing such
Account and all other documents delivered to Thompson in connection therewith
are genuine and valid and are not mistaken, misleading, fraudulent, incorrect,
incomplete or erroneous in any material respect; (vi) shall not be altered or in
any way modified without the prior written consent of Thompson; and (vii) has
been issued in the name of a Company.


(f)     Litigation. There are no actions or proceedings pending or, to any
Company's knowledge, threatened against or affecting Lenovo or the Collateral,
in which an adverse decision could reasonably be expected to cause a material
adverse change.


(g)     Contract. Other than any amendments listed on Exhibit A hereto, there
have been no amendments, supplements or other modifications to the Contract. 
Neither Lenovo nor either Company is in material breach of any of its respective
obligations under the Contract. Lenovo has not failed to make a payment under
Amendment 3 later than 60 days after the due date thereof.  Neither Company, nor
Lenovo (to the Companies' knowledge), is subject to a bankruptcy or other
insolvency proceeding.
 
 
 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
- 4 -

--------------------------------------------------------------------------------

 
 


7.      COVENANTS.  Until the Payment Obligations are repaid in full:


(a)     Notification of Events.  The Companies will promptly notify Thompson
upon obtaining knowledge of the occurrence of:  (i) the occurrence of any
material breach under the Contract or Account; (ii) any Event of Default; or
(iii) the commencement of a bankruptcy or insolvency proceeding with respect to
any Company or Lenovo.


(b)     Invoices. The Companies will send invoices to Lenovo with respect to
amounts due under the Account on the Invoice Dates set forth in Exhibit B; and
(ii) use its best efforts to cause each Lenovo to pay each invoice within 30
days of the date due set forth in Exhibit B. Concurrently with delivery of each
Invoice to Lenovo, the Companies shall deliver such invoices to Thompson.


(c)     Changes in Name or Status. The Companies will not, without giving
Thompson at least thirty (30) days prior written notice:  (i) change either
Company's legal name or conduct business under a fictitious, assumed or "d/b/a"
name; (ii) change either Company's type of organization; or (iii) change either
Company's jurisdiction of organization, chief executive office, mailing address
or any location of Collateral.


(d)     Fundamental Changes; Transfers. The Companies will not, at any time,
without Thompson's prior written consent: (i) merge, or consolidate or acquire
all or substantially all of the assets of any person or entity unless such
Company shall be the surviving entity of such merger or consolidation; or (ii)
grant or permit to exist any lien or otherwise transfer any other interest in
any of the Collateral to any person or entity other than Thompson or in respect
of the Senior Secured Indebtedness.


(e)     Contract. The Companies will not, at any time, without Thompson's prior
written consent, amend, supplement, terminate or otherwise modify the Contract
or restructure, extend, amend or otherwise modify the Account in a manner that
is adverse to Thompson.


(f)     Pari-Passu.  The Companies will at all times, unless Thompson otherwise
consents in writing, cause the Payment Obligations and the security interest
created hereunder to rank at least pari passu with all other Senior Secured
Indebtedness of the Companies.


8.      NOTATION OF ASSIGNMENT; COMPANY ACCESS TO BANK INFORMATION


(a)     The Companies agree that Thompson may, and the Companies irrevocably
authorize Thompson to, at any time, notify Lenovo of the assignment to Thompson
of the right to receive payments under the Account.  Without limiting the
foregoing, the Companies shall make a notation on each original invoice for the
Account which indicates that the right to receive payments under the Account has
been assigned to Thompson.  The notation shall be as follows:
 
 
 
 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
- 5 -

--------------------------------------------------------------------------------

 


This invoice has been assigned to and is payable to:


Dan Thompson


The Companies shall cause all payments by wire transfer or ACH or by check to be
directed as provided by Thompson to the Companies in a separate written
communication.

 
(b)     Notwithstanding the placement or non-placement of such notation on
invoices or other documentation, the Companies shall cause all payments of the
Account to be remitted, and shall take all necessary actions to ensure that
Lenovo remits payment of the Account, to the address or bank account, as
applicable, set forth Section 8(a) above or as otherwise directed by Thompson.


(c)     Accounting. Thompson shall either (i) make available to the Companies an
internet accessible website which will permit the Companies to view all credits
made in respect of the payments set forth in Exhibit B hereto to the account set
forth in Section 8(a) above or (ii) make available to the Companies a monthly
statement or other account information or ledger, in each case for the purpose
of ensuring that the Companies are aware of which Lenovo payments have been
received by Thompson.  In any event, within 5 days of receipt, Thompson shall
provide notice to OrangeHook, at such notice address as OrangeHook may specify
in writing from time to time, of the date of any payment and the amount thereof
received by Thompson from Lenovo.


9.      EVENTS OF DEFAULT. Any one or more of the following shall constitute an
"Event of Default" hereunder:  (a) Lenovo or the Companies shall fail to pay any
of the Payment Obligations within one (1) day of being due in accordance with
Exhibit B hereto and, with respect to a payment due by Lenovo, the Companies
fail to cause Lenovo to make such payment within thirty  (30) days of the date
such payment is due (the "Cure Period"); (b) any representation or warranty made
to Thompson in connection with this Agreement or any document executed in
connection herewith, shall be untrue, incorrect or misleading when made or
during the period covered thereby;; (c) any breach or default by a Company of
any term of this Agreement or any document executed in connection herewith and
such breach or default is not remedied within 30 days after the occurrence of
such breach or default; (d) any Company suspends or ceases operation of all or a
material portion or line of such Company's business; (e) there shall be issued
or filed against any Company any attachment, injunction, order, writ, or
judgment materially affecting the Collateral which is reasonably likely to
prevent such Company from being able to perform its obligations hereunder
(including repayment of the Payment Obligations); or (f) any Company becomes
insolvent, makes an assignment for the benefit of creditors, or if a receiver is
appointed for any of the Collateral, or if a petition under any provision of
Title 11 of the United States Bankruptcy Code, as amended or modified from time
to time, is filed by or against any Company.


10.     Remedies.


(a)      UCC Remedies. Upon the occurrence of any Event of Default, Thompson
shall have all the rights and remedies of a secured party under the UCC and
other applicable laws with respect to all Collateral, such rights and remedies
being in addition to all of Thompson's other rights and remedies provided for
herein, and all of which rights and remedies may be exercised without notice to,
or consent by, Companies except as such notice or consent is expressly provided
for hereunder.  Thompson may for any reason apply for the appointment of a
receiver, ex parte without notice, of the Collateral (to which appointment the
Companies hereby consent) without the necessity of posting a bond or other form
of security (which the Companies hereby waive). Thompson may sell or cause to be
sold any or all of such Collateral, in one or more sales or parcels, at such
prices and upon such terms as Thompson shall elect, for cash or on credit or for
future delivery, without assumption of any credit risk, and at a public or
private sale as Thompson may deem appropriate.  At any such sale, Thompson may
disclaim warranties of title, possession, quiet enjoyment, merchantability and
the like and any such disclaimer shall not affect the commercial reasonableness
of the sale.  Thompson may be the purchaser at any such public sale and
thereafter hold the property so sold at public sale, absolutely, free from any
claim or right of any kind, including any equity of redemption.  The proceeds of
sale shall be applied first to all costs and expenses of, and incident to, such
sale, (including attorneys' costs, fees and expenses), and then to the payment
(in such order as Thompson may elect in its sole discretion) of all other
Payment Obligations.  After application of the proceeds of any Collateral to the
Payment Obligations, the Companies shall remain liable for any deficiency.
 
 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
- 6 -

--------------------------------------------------------------------------------

 
 
 


(b)      Default Interest. From and after the occurrence of an Event of Default,
and at all times during its continuance, any amount then currently due and
payable to Thompson hereunder shall bear interest at a rate per annum equal to
18%.


11.       GENERAL.


(a)        Payment in Full. After payment in full of the Payment Obligations,
there shall be no further obligation by either party, and this Agreement shall
terminate automatically unless mutually extended by the Parties in writing. Upon
payment in full of the Payment Obligations, Thompson shall execute and deliver
to the Companies such releases or other documents as the Companies may
reasonably request to evidence such termination.


(b)         Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
laws of the State of Minnesota.  The parties consent to the jurisdiction and
venue of the stated and federal district courts of the State of Minnesota and
the United Stated District Court – Minnesota District located in Hennepin
County, Minnesota.  As used herein, "UCC" means the Uniform Commercial Code as
in effect from time to time in the State of Minnesota.


(c)          Power of Attorney.  In order to carry out this Agreement, the
Companies irrevocably appoint Thompson, or any person or entity designated by
Thompson, as its special attorney in fact, or agent, with power to:  (i)
receive, open, read and thereafter forward to the Companies all mail addressed
to the Companies (including any trade name of a Company) sent to Thompson's
address.  Any payments received shall be applied to the Payment Obligations by
Thompson in accordance with this Agreement; (ii) endorse the name of a Company
or a Company's trade name on any checks or other items of payment that may come
into the possession of Thompson with respect to the Account and which is a
payment with respect to the Payment Obligations hereunder; (iii) in a Company's
name, or otherwise, demand, sue for, settle, collect and give releases for any
and all moneys due or to become due on the Account; (iv) sign the name of a
Company on any notices to Lenovo of the assignment to Thompson of the Account,
to the extent the Companies have not sent such notice to Lenovo within thirty
(30) days of the Effective Date; and (v) do any and all things necessary and
proper to carry out this Agreement. This power, being coupled with an interest,
is irrevocable while this Agreement remains in effect or any of the Payment
Obligations remain outstanding.  Thompson, as attorney-in-fact, shall not be
liable for any errors of judgment or mistake of fact. Notwithstanding the
foregoing, in the event that Thompson intends to take any action pursuant to
sections (iii) or (iv) above, Thompson agrees to provide at least 3 business
days' written notice of his intent to OrangeHook.


(d)          Successors and Assigns.  This Agreement binds and is for the
benefit of the heirs, executors, administrators, successors and assigns of the
parties hereto, except that no Company shall have the right to assign its rights
hereunder or any interest herein without Thompson's prior written consent.


(e)          Notices. Unless otherwise specified herein, all notices pursuant to
this Agreement shall be in writing and sent either (a) by hand, (b) by certified
mail, return receipt requested, or (c) by recognized overnight courier service,
to the other party at the address set forth herein, or to such other addresses
as a party may from time to time furnish to the other party by notice.


(f)           Joint and Several Obligation.  Each Company hereby acknowledges,
confirms and agrees that all Payment Obligations arising under or in connection
with this Agreement and any document executed in connection herewith shall be
joint and several as between al Companies.
 
 
 
 
 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 


(g)          Indemnification.  Each of the Companies hereby indemnify and hold
Thompson and his respective affiliates, employees, attorneys and agents
(collectively, the "Indemnified Parties") harmless from and against any and all
suits, actions, proceedings, claims, damages, losses, liabilities and expenses
of every kind and nature (including attorneys' costs, fees and expenses) which
may be instituted or asserted against or incurred by any such Indemnified Person
with respect to the execution, delivery, enforcement, performance or
administration of, or in any other way arising out of or relating to, this
Agreement or any document executed in connection herewith, and any actions or
inactions with respect to any of the foregoing, except to the extent that any
such indemnified liability is determined pursuant to a final, non-appealable
order issued by a court of competent jurisdiction to have resulted solely from
such Indemnified Person's gross negligence or willful misconduct. No Indemnified
Person shall be responsible or liable to any Company or to any other party for
indirect, punitive, special, exemplary or consequential damages which may be
alleged as a result of the purchase of the Account or other financial
accommodation having been extended, denied, delayed, conditioned, suspended or
terminated under this Agreement or any document executed in connection herewith
or as a result of any other event or transaction contemplated hereunder or
thereunder. The obligations under this section shall survive the termination of
this Agreement and payment in full of all Payment Obligations hereunder.


(h)             Fees and Expenses.  The Companies shall, within two days
following the date hereof, pay the fees and expenses of Faegre Baker Daniels
LLP, counsel for Northland Securities, Inc., in the amount of $2,500.
 
 
 
 


[Remainder of page intentionally left blank; Signatures follow].
 
 
 
 
 
 
 
 
 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
sealed as of the Effective Date.



   
ORANGEHOOK, INC., a Florida corporation
                         
By:
/s/         James L.
Mandel                                                               
   
Name: James L. Mandel
Title:   CEO
          LIFEMED ID, INC., a California corporation                     By:
/s/         David C.
Carlson                                                                  
Name:  David C. Carlson
Title:    Chief Financial Officer


 
 
 
The foregoing Agreement is hereby acknowledged and accepted as of the Effective
Date.



             
By:
/s/ Dan
Thompson                                                                          
   
 Dan Thompson
     

 
 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
 


- 9 -

--------------------------------------------------------------------------------



 
 
Exhibit A
(Contract)




1.
Business Partnership Agreement (Lenovo Agreement #MA-13-000677) by and between
Lenovo PC HK. Limited, 23/F, Lincoln House, Taikoo Place, 979 King's Road,
Quarry Bay, Hong Kong and LifeMed ID, Inc. effective March 10, 2016, as amended
by Amendment 1 to Business Partner Agreement MA 13-000677, effective August 19,
2016, Amendment 2 to Business Partner Agreement MA 13-000677effective September
1, 2016, and Amendment 3 to Business Partner Agreement MA-13-000677 effective
September 19, 2017 ("Amendment 3").

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 


- 10 -

--------------------------------------------------------------------------------

 
 
Exhibit B
(Payment Obligations)




Commitment Period
Invoice Date
Payment Due Date
Payment Amount
1
11/01/2017
12/31/2017
$[***]
2
02/01/2018
04/01/2018
$[***]
3
05/01/2018
06/30/2018
$[***]
4
08/01/2018
09/30/2018
$[***]
5
11/01/2018
12/31/2018
$[***]
6
02/01/2019
04/01/2019
$[***]

 
 
 
 
 
 
 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 11 -

--------------------------------------------------------------------------------

 
 
 
Exhibit C


Intellectual Property


See attached.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
 
Exhibit D


Form of Warrant Agreement


See attached.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
 
- 13 -